DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second plating layers of claims 7-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKIYOSHI (US 2018/0374640) in view of KAGEYAMA (US 2020/0118757).
Regarding claim 1, AKIYOSHI teaches an electronic component (Fig. 8, 110), comprising: a body (Fig. 8, 114);  5first and second external electrodes (Fig. 8, 130a/130b) disposed on both ends of the body in a first direction (Fig. 8, X direction), respectively; a first metal frame (Fig. 8, 140a) including a first support layer (Fig. 8, 142) bonded to the first external electrode (Fig. 8), a first mounting portion (Fig. 8, 144) extending in the first direction in a lower end of 10the first support layer (Fig. 8) and having a first protruding portion (Fig. 8, 146a) on a lower surface (Fig. 8); and 15a second metal frame (Fig. 8, 140b) including a second support layer (Fig. 8, 152) bonded to the second external electrode (Fig. 8), a second mounting portion (Fig. 8, 154) extending in the first direction (Fig. 8) in a lower end of the second support layer and having a second protruding portion (Fig. 8, 156a) on a lower surface of the second mounting portion (Fig. 8)20.  
However, AKIYOSHI fails to teach a first coating film covering an upper surface of the first protruding portion on an upper surface of the first mounting portion and including titanium (Ti), and a second coating film covering an upper surface of the second protruding portion on an upper surface of the second mounting portion and including Ti.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KAGEYAMA to the invention of AKIYOSHI, in order to reduce the coefficient of linear expansion while workability is insured and elasticity of the terminal in maintained (KAGEYAMA [0110]).
Regarding claim 2, AKIYOSHI, as modified by KAGEYAMA, further teaches that the 25first mounting portion has a first indentation portion (Fig. 8, 146) in DB1/ 113369720.1Page 29the upper surface of the first mounting portion in a position in which the first protruding portion is disposed (Fig. 8), and the second mounting portion has a second indentation portion (Fig. 8, 156) in the upper surface of the second mounting portion 5in a position in which the second protruding portion is disposed (Fig. 8).  
Regarding claim 3, AKIYOSHI, as modified by KAGEYAMA, further teaches that the first indentation portion includes a first groove (Fig. 8, 146b), and 10the second indentation portion includes a second groove (Fig. 8, 156b).  
Regarding claim 4, AKIYOSHI, as modified by KAGEYAMA, further teaches that the first mounting portion extends toward an opposite side of the first external electrode (Fig. 8, extends outward), and 15the second mounting portion extends toward an opposite side of the second external electrode (Fig. 8, extends outward).  
Regarding claim 5, AKIYOSHI, as modified by KAGEYAMA, further teaches that that the first and second mounting portions are composed of metal ([0145]).

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make it so that the first and second mounting portions are composed of one among 20Ni, Fe, Cu, Ag, and Cr or alloys thereof, in order to use materials that were available or required based on user needs and cost, as Ni, Fe, Cu, Ag, and Cr or alloys thereof are well-known in the art.  The use of conventional materials/components to perform their known function is obvious.  MPEP 2144.06.
Regarding claim 6, AKIYOSHI, as modified by KAGEYAMA, further teaches that that the first and second mounting portions are composed of metal ([0145]).
However, AKIYOSHI, as modified by KAGEYAMA, fail to specifically teach that the first and second mounting portions are composed of stainless steel (SUS).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make it so that the first and second mounting portions are composed of stainless steel (SUS), in order to use materials that were available or required based on user needs and cost, as stainless steel (SUS) is well-known in the art.  The use of conventional materials/components to perform their known function is obvious.  MPEP 2144.06.
Regarding claim 7, AKIYOSHI, as modified by KAGEYAMA, further teaches that the first and second mounting portions are provided with first and second plating layers disposed thereon, respectively (KAGEYAMA [0109]).  
Regarding claim 8, AKIYOSHI, as modified by KAGEYAMA, fail to teach the claim limitations. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the first and second plating layers include first and second inner plating layers, disposed on surfaces of the first and second mounting portions, respectively, and first and second outer plating layers, disposed on the first and second inner 10plating layers, respectively, in order St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 9, AKIYOSHI, as modified by KAGEYAMA, further teaches a dielectric layer (Fig. 8, 116); and 15first and second internal electrodes (Fig. 8, 118a/b) alternately arranged with the dielectric layer interposed therebetween (Fig. 8), and having one ends exposed through both sides of the body in the first direction to be connected to the first and second external electrodes, respectively (Fig. 8).  
Regarding claim 10, AKIYOSHI, as modified by KAGEYAMA, further teaches that the first and second external electrodes include: first and second head portions (Fig. 8, 130a on right side) and 130b on left side) disposed on both sides of the body in the first direction (Fig. 8), respectively; and  25first and second band portions (Fig. 8, 130a/130b on top and bottom sides) extending to a portion DB1/ 113369720.1Page 31of upper and lower surfaces and a portion of both side surfaces of the body from the first and second head portions, respectively (Fig. 8).  
5 Regarding claim 11, AKIYOSHI, as modified by KAGEYAMA, further teaches that in the first and second metal frames, the first and second support layers are bonded to first and second head portions of the first and second external electrodes, respectively (Fig. 8), and 10the first and second mounting portions are spaced apart from the body and the first and second band portions (Fig. 8).  
Regarding claim 12, AKIYOSHI, as modified by KAGEYAMA, further teaches a first conductive bonding layer (Fig. 8, 160a) disposed 15between the first external electrode and the first support layer (Fig. 8), and a second conductive bonding layer (Fig. 8, 160b) disposed between the second external electrode and the second support layer (Fig. 8).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKIYOSHI (US 2018/0374640) in view of KAGEYAMA (US 2020/0118757) in further vie of AKIYOSHI (US 2018/0374642) “AKIYOSHI 642”.
Regarding claim 13, AKIYOSHI, as modified by KAGEYAMA, further teaches third and fourth plating layers (Fig. 8, 134a/134b) disposed on surfaces of the first and second external electrodes, respectively (Fig. 8), wherein the third and fourth plating layers include third and fourth nickel plating layers ([0064]) covering the first 25and second external electrodes (Fig. 8), respectively (Fig. 8).
However, AKIYOSHI, as modified by KAGEYAMA, fail to teach third and DB1/ 113369720.1Page 32fourth tin plating layers covering the third and fourth nickel plating layers, respectively.  
AKIYOSHI 642 teaches third andDB1/ 113369720.1 Page 32fourth tin plating layers covering the third and fourth nickel plating layers, respectively ([0068]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AKIYOSHI 642 to the invention of AKIYOSHI, in order to improve the wettability of a solder used for mounting (AKIYOSHI 642 [0068]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKIYOSHI (US 2018/0374640) in view of KAGEYAMA (US 2020/0118757) in further vie of SAITO (US 2019/0096582).
Regarding claim 16, AKIYOSHI, as modified by KAGEYAMA, further teaches a board (Fig. 11, 80) having an electronic component (Fig. 11, 110) mounted thereon (Fig. 11), comprising: and DB1/ 113369720.1Page 33the electronic component according to claim 1 mounted (Fig. 11, as shown above), wherein the first and second protruding portions of the first and second mounting portions of the first and second metal frames are connected to the board, respectively (Fig. 11).  
However, AKIYOSHI, as modified by KAGEYAMA, fail to teach a board having first and second land patterns spaced 25apart from each other in an upper surface: wherein the first and second protruding 
SAITO teaches a board (Fig. 3, CB) having first and second land patterns (Fig. 3, CBa/CBb) spaced 25apart from each other in an upper surface (Fig. 3): wherein the first and second protruding portions (Fig. 3, 23) of the first and second mounting portions (Fig. 3, 22) of the first and second metal frames (Fig. 3, 20) are connected to the first and second 5land patterns of the board, respectively (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SAITO to the invention of AKIYOSHI, in order to mount the device to a board so it may be used as intended (SAITO [0055]).

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKIYOSHI (US 2018/0374640) in view of MASUDA et al (US 2017/0287645).
Regarding claim 17, AKIYOSHI teaches an electronic component (Fig. 8, 110), comprising: a body (Fig. 8, 114);  5first and second external electrodes (Fig. 8, 130a/130b) disposed on both ends of the body in a first direction (Fig. 8, X direction), respectively; a first metal frame (Fig. 8, 140a) including a first support layer (Fig. 8, 142) bonded to the first external electrode (Fig. 8), a first mounting portion (Fig. 8, 144) extending in the first direction in a lower end of 10the first support layer (Fig. 8) and having a first protruding portion (Fig. 8, 146a) on a lower surface (Fig. 8); and 15a second metal frame (Fig. 8, 140b) including a second support layer (Fig. 8, 152) bonded to the second external electrode (Fig. 8), a second mounting portion (Fig. 8, 154) extending in the first direction (Fig. 8) in a lower end of the second support layer and having a second protruding portion (Fig. 8, 156a) on a lower surface of the second mounting portion (Fig. 8)20.  
However, AKIYOSHI fails to teach a first coating film covering an upper surface of the first protruding portion on an upper surface of the first mounting portion, and a second coating film covering an upper surface of the second protruding portion on an upper surface of the second mounting portion.
MASUDA teaches a first coating film (Fig. 5B, 30c) covering an upper surface of the first protruding portion (Fig. 5B, 38) on an upper surface of the first mounting portion (Fig. 5B, 30b), and a second coating film (Fig. 5B, 30c for 2nd frame) covering an upper surface of the second protruding portion (Fig. 5B, 38) on an upper surface of the second mounting portion (Fig. 5B, 30b).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUDA to the invention of AKIYOSHI, in order to prevent joint failure and increase thermal shock resistance (MASUDA [0006]).
Regarding claim 18, AKIYOSHI, as modified by MASUDA, further teaches that the 25first mounting portion has a first indentation portion (Fig. 8, 146) in DB1/ 113369720.1Page 29the upper surface of the first mounting portion in a position in which the first protruding portion is disposed (Fig. 8), and the second mounting portion has a second indentation portion (Fig. 8, 156) in the upper surface of the second mounting portion 5in a position in which the second protruding portion is disposed (Fig. 8).  
Regarding claim 19, AKIYOSHI, as modified by MASUDA, further teaches that the first indentation portion includes a first groove (Fig. 8, 146b), and 10the second indentation portion includes a second groove (Fig. 8, 156b).

Allowable Subject Matter
Claims 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the 5first coating film extends from the upper surface of the first protruding portion onto a portion of the upper surface of the first mounting portion, and is spaced apart from an edge of the upper surface of the first mounting portion, and the second coating film extends from the upper surface 10of the second protruding portion onto a portion of the upper surface of the second mounting portion, and is spaced apart from an edge of the upper surface of the second mounting portion” in combination with the other claim limitations. 
Regarding claim 15, the prior art fails to teach or make obvious, alone or in combination, the limitation of “15wherein a surface roughness of the first coating film is greater than that of the upper 
Regarding claim 20, the prior art fails to teach or make obvious, alone or in combination, the limitation of “25a DB1/ 113369720.1 Page 35surface roughness of the first coating film is greater than that of the upper surface of the first mounting portion, and a surface roughness of the second coating film is greater than that of the upper surface of the second mounting 5portion” in combination with the other claim limitations. 
Additional Relevant Prior Art:
PARK et al (US 2015/0014038) teaches relevant art in Fig. 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848